Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 3, 1996, which, upon reconsideration, adhered to its prior decision ruling that claimant was ineligible to receive unemployment insurance benefits because he failed to file a valid original claim.
Claimant ran his own business until December 1990, when he closed it down and became unemployed. The Unemployment Insurance Appeal Board ruled that claimant’s application for unemployment insurance benefits, not filed until July 1992, was invalid because claimant had no weeks of employment of any kind during the previous one-year period. We affirm. It is uncontested that claimant’s application for benefits was filed too long after his last period of employment to be valid (see, Labor Law § 596 [1]). While claimant asserts that he had “good cause” for this lapse, i.e., the distracting circumstances surrounding the closing of his business and his mistaken belief that he was ineligible for benefits, whether this constituted “good cause” presented a question of fact for resolution by the Board (see, Matter of Terranova [Hudacs], 211 AD2d 847, 848). As there is substantial evidence to support the Board’s finding, it is affirmed (see, Matter of Jennings [Sweeney], 223 AD2d 899).
Cardona, P. J., Mikoll, Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.